Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with DJO Global OTTAWA, Canada – October 6, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s wholly-owned subsidiary, Orthopedic Innovations Inc. has entered into a patent license agreement with DJO Global, Inc., a global provider of high-quality, orthopedic devices and surgical reconstructive implant products. The licensed patents, which were acquired from the Hospital for Special Surgery in August 2014, relate to orthopedic technologies including components used in knee replacement surgery. “With the signing of a second license to our orthopedic technology portfolio in less than a month, our team continues to demonstrate its ability to develop and execute successful licensing programs in the medical technology market,” said Jim Skippen, President & CEO, WiLAN. The agreement resolves litigation pending in the District of Delaware. The consideration paid to WiLAN and the terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.WiLAN’s wholly-owned subsidiary, WiLAN Labs, develops and commercializes innovative solutions to the challenges facing next generation communication networks.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
